DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  in the second to last line of Claim 1, the word –are—should be inserted before the word “opened” for the claim to read more clearly, and in line 7 of Claim 7, the word “four” should be deleted to avoid a potential 112 second paragraph rejection of the term “the four wheels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent No. KR 1020190016200 to Mando Corporation.
Regarding Claim 1, Mando Corporation discloses an apparatus for performing rear-wheel regenerative braking control of an ESC integrated regenerative braking system (see Figure 2 and paragraphs 0007 and 0016 of the examiner provided translation) having all the features of the instant invention including:  a pedal cylinder unit 20 connected with a reserve unit 30 in which oil is stored and configured to generate an oil pressure as a brake pedal 10 is pressed (see paragraph 0023 of the examiner provided translation), a motor 120 drive by an electric signal that is output in response to displacement of the brake pedal 10 (see paragraph 0057 and 0093 of the examiner provided translation), a master cylinder unit 110 connected with the pedal cylinder unit 20 and configured to generate a braking oil pressure through a master piston 114 that is moved forward or backward by the driving of the motor 120 (see paragraphs 0057-0059 and 0093 of the examiner provided translation), a control unit 200 configured to, in a state in which a vehicle is in a regenerative braking coordinated control mode, perform front wheel pressure control on the motor 120 according to a pressure desired by a driver based on the brake pedal 10 in a case where a rear wheel regenerative braking force occurs, perform reverse pressure control on the motor 120 as much as a variation in the rear wheel regenerative braking force in a case where transition of the rear wheel regenerative braking occurs, and perform drive pressure control on the motor 120 in a case where the transition of the rear wheel regenerative braking force is completed (see paragraphs 0118-0142 of the examiner provided translation), and oil pressure relief valves 231-236 provided on oil pressure channels (see paragraphs 0069-0076 of the examiner provided translation) that connect from the reserve unit 30 to wheel cylinders that brake wheels and are opened or closed under the control of the control unit 200 (see paragraphs 0118-0142).
Regarding Claim 9, Mando Corporation discloses a method of performing rear wheel regenerative braking control of an ESC integrated regenerative braking system in a state in which a vehicle is in a regenerative braking coordinated control mode (see Figure 2 and paragraphs 0007 and 0016 of the examiner provided translation), the method comprising:  in a case where a rear wheel regenerative braking force occurs, closing, by a control unit 200, a seventh oil pressure relief valve 233, and opening a first oil pressure relief valve 235 and a third oil pressure relief valve 236 (see paragraphs 0118—126 and note:  at least 7 oil pressure relief valves are present in the system of Figure 2, so any of these valves can be deemed first, third, or seventh valves), and performing, by the control unit, front wheel pressure control on a motor 120 according to a pressure desired by a driver and caused by a brake pedal 10 (see paragraph 0121 of the examiner provided translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. KR 1020190016200 to Mando Corporation in view of U.S. Patent No. 10,076,961 to Seol.
Regarding Claim 2, Mando Corporation discloses most all the features of the instant invention as applied above, except for the specifics of first through seventh oil pressure relief valves and their corresponding connections within the brake system.
Seol is relied upon merely for his teachings of an apparatus for performing rear wheel regenerative braking control of an ESC integrated regenerative braking system (see Figure 2) having oil pressure relief valves which include:  a first oil pressure relief valve (see Figure 2 and the valve above the Pedal Simulator and Sec. Ch element) that adjusts an oil pressure of an oil pressure channel connecting between a reserve unit (Reservoir) and a first chamber (see Figure 2 and the left chamber of the Pedal Simulator) of a pedal cylinder unit (Pedal Simulator and Sec. Ch), a second oil pressure relief valve (see Figure 2 and the valve just below the left side of the Pedal Simulator element) that adjusts an oil pressure of an oil pressure channel connecting between the first chamber (i.e., the left chamber of the Pedal Simulator) of the pedal cylinder unit (Pedal Simulator and Sec. Ch.) and a third chamber (see Figure 2 and the left chamber of element 70) of a master cylinder unit 70, a third oil pressure relief valve (see Figure 2 and the valve just below the center portion of the Pedal Simulator) that adjusts an oil pressure of an oil pressure channel connecting between a second chamber (see Figure 2 and the right chamber of the Pedal Simulator) of the pedal cylinder unit (Pedal Simulator and Sec. Ch.) and a fourth chamber (see Figure 2 and the right chamber of element 70) of the master cylinder unit 70, a fourth oil pressure relief valve (see Figure 2 and the valve with an oil passage extending to the bottom right of the Pedal Simulator) that adjusts an oil pressure of an oil pressure channel connecting between the reserve unit (Reservoir) and the fourth chamber (i.e., the right chamber of element 70) of the master cylinder unit 70, a fifth oil pressure relief valve (see Figure 2 and the valve just to the bottom left of element 70) that adjusts an oil pressure of an oil pressure channel connecting between the third chamber (i.e., the left chamber of element 70) of the master cylinder unit 70 and the wheel cylinders (i.e., the cylinders of wheels FL and RR), a sixth oil pressure relief valve (see Figure 2 and the valve just to the bottom right of element 70) that adjusts an oil pressure of an oil pressure channel connecting between the fourth chamber (i.e., the right chamber of element 70) of the master cylinder unit 70 and the wheel cylinders (i.e., the cylinders of wheels RL and FR), and a seventh oil pressure relief valve (see Figure 2 and the valve below the fifth and sixth valves in the center between the two dashed lines of the figure) that adjusts an oil pressure of an oil pressure channel connecting between the fifth oil pressure relief valve and the sixth oil pressure relief valve (i.e., the left and right valves below element 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the oil pressure relief valves of the Mando Corporation reference to be in the claimed configuration as taught by Seol as a matter of design preference in order to better regulate the fluid flow within the apparatus to provide better overall braking for the vehicle.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2021/0053544 to Seol et al., U.S. Patent No. 10,974,602 to Kim, and Korean Patent No. 1020160028043 all disclose apparatus for rear-wheel regenerative braking control similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        04/27/22